Citation Nr: 1043886	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Waiver of recovery of an overpayment of nonservice-connected 
disability pension benefits in the amount of $4,808.00. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1981 to April 1992 
with more than nine years of prior active service. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2007 decision of the Committee on Waivers and 
Compromises (Committee) at the VA Debt Management Center in 
Philadelphia, Pennsylvania.  

The Veteran testified at hearing before the undersigned Veterans 
Law Judge held at the RO in Pittsburgh, Pennsylvania in September 
2010.  A transcript of the hearing is associated with the claims 
file. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO granted a nonservice-connected disability pension 
effective in April 2003 based on the Veteran's reports of two 
dependent children and no income.  

2.  In July 2006, the RO learned for the first time that the 
Veteran had received earned and unearned income in 2003 that he 
had not reported.  

3.  The Veteran received an overpayment of VA pension benefits in 
excess of $4,808.00 as the result of this oversight.  

4.  There is no evidence of fraud, misrepresentation or bad faith 
by or on the part of the Veteran. 

5.  There is excusable fault by the Veteran in failing to 
promptly report the income and delay by VA in identifying the 
overpayment. 

6.  The recovery of the overpayment would cause an undue 
financial hardship, would defeat the purpose of the pension 
benefits, and would not result in unjust enrichment.  


CONCLUSION OF LAW

The recovery of any of the overpaid pension benefits in the 
amount of $4,808.00 would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963, 
1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing regulations 
are not required because the issue presented involves a claim for 
waiver of recovery of overpayment of VA benefits.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to chapter 
53 waiver of recovery matters, as chapter 53 already contains its 
own notice provisions).  

The Board reviewed the case for purposes of ascertaining that the 
appellant had a fair opportunity to present arguments and 
evidence in support of his request for a waiver of debt.  The 
Board concludes from that review that the requirements for 
appropriate notice, opportunity for response, and fair 
development of the claim have been met. 

The Veteran served as a U.S. Army administrative specialist.  His 
service personnel records showed over 19 and one-half years of 
active service, but no not show that he was placed on the retired 
list.  

In an April 2009 financial status report, the Veteran noted that 
he received a military pension.  However, at the September 2010 
hearing, the Veteran denied receipt of any military retirement 
benefits.  He contends that collection of the overpayment of a 
nonservice-connected pension in the amount of $4,808.00 incurred 
in the period of April 2003 to April 2004 would create a 
financial hardship and be against equity and good conscience.  

At the hearing, the Veteran raised the issue of improper creation 
of the debt.  In November 2006, the RO advised the Veteran of the 
existence and reason for the overpayment.  The Veteran provided 
additional information.  

In August 2007, the RO revised the amount of the overpayment debt 
to $4,808.00.  The Veteran did not further challenge the amount 
or reasons for the overpayment.  

In October 2007, the Veteran requested a waiver of recovery of 
the debt.  Neither the RO nor the Committee received or 
adjudicated a challenge to the proper creation of the debt.  
Moreover, in view of the Board's favorable decision on a waiver, 
the issue of proper creation of the debt need not be addressed at 
this time.  

A waiver of recovery of an overpayment or waiver of collection of 
any indebtedness is not warranted where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, or 
(3) bad faith.  38 U.S.C.A. § 5302 .  

In an October 2007 decision, the Committee explicitly determined 
that there was no evidence of fraud, misrepresentation, or bad 
faith in this case.  Given that preliminary finding, the 
dispositive question before the Board for review is the issue of 
whether the evidence establishes that recovery of the overpayment 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

1.  Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.
2.   Balancing of faults. Weighing fault of the debtor 
against VA fault.
3.  Undue hardship. Whether collection would deprive 
debtor or family of basic necessities.
4.  Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective for 
which the VA benefits were intended.
5.  Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.
6.  Changing position to one's detriment. Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board has 
considered all of these specifically enumerated elements.  

Moreover, the Board finds that the issues of balancing of fault, 
unjust enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran are 
more significant to this case.

VA's working definition of "fault" is, "The commission or 
omission of an act that directly results in the creation of the 
debt." Veteran's Benefits Administration Circular 20-90- 5 (Feb. 
12, 1990).  Fault should initially be considered relative to the 
degree of control the veteran had over the circumstances leading 
to the overpayment.  If control is established, even to a minor 
degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high degree 
of care, with due regard for the debtor's contractual 
responsibility to the Government. The age, financial experience, 
and education of the debtor should also be considered in these 
determinations.

When it is discovered that a VA adjudicator has awarded excessive 
benefits because of administrative error, adjustment will be made 
usually by reducing or terminating benefits effective the last 
date of payment.  Administrative error is not for application 
when an overpayment results from an act of omission or commission 
by the payee.  If the claimant fails to provide full disclosure 
of facts or due to the amount of the overpayment should know an 
error has been made, yet accepts the payment, the overpayment 
will not be considered due to administrative error.  VA Manual 
22-4, Part III, § 2.03.  

An example when administrative error applies is when VA 
erroneously interprets the law to allow payment of greater 
benefits than the legislative intent.  An example when 
administrative error does not apply is when the claimant accepts 
an amount that is patently excessive.  Id. 

In April 2003, the RO received the Veteran's claim for a 
nonservice-connected disability pension.  The Veteran reported 
that he last worked in January 2002, that he was supporting two 
dependent daughters and had no income from any source.  

On September 17, 2003, the RO granted the pension and commenced 
payment at the maximum annual pension rate equivalent to 
$1,195.00 per month, effective on April 1, 2003, with a cost of 
living increase to $1,220.00 per month effective on December 1, 
2003.   

The award letter advised that initial payments would be sent 
within 15 days with monthly payments thereafter.  The letter also 
advised in bold print that he must report any receipt or changes 
in income including by family members, any change in dependent 
status, and any net worth increases.  

The RO requested clarification of his financial status, noting 
that the Veteran claimed no income but that he provided a 
substantial amount of child support.  No response from the 
Veteran was received until October 2007. 

In July 2006, the RO notified the Veteran of the receipt of 
information of unreported earned and unearned income received by 
him in 2003.  

In October 2006, the Veteran provided information that he 
received some earned income in 2003 prior to and after the date 
of his pension claim.  Income after the application for pension 
included unearned state unemployment benefits and earned income 
from a job ending in November 2003.  

In November 2006, the RO subtracted all income from the annual 
pension rate for the period April 2003 to April 2004 and adjusted 
the monthly payment accordingly.  

In August 2007, the RO revised the calculation to exclude the 
income received prior to the effective date of the pension.  The 
total overpayment was calculated as being $4,808.00 at that time.  

The Board notes that the file also contains evidence of late 
reporting of marriage and receipt of income from the Social 
Security Administration that resulted in an additional 
overpayment of $39,202.00.   

In a separate decision in October 2007, the Committee granted a 
waiver of recovery of this overpayment.  Therefore, this 
overpayment is not before the Board.  

However, the Board notes that Committee found that VA had 
received notice of receipt of SSA benefits in 2006 and had taken 
no action.  The Committee concluded that the Veteran's fault was 
minimal, that the Veteran was under a current financial hardship, 
that unjust enrichment did not occur, and that a recovery would 
impair the Veteran's ability to provide for his family's basic 
necessities.  

In October 2007, a different Committee member denied waiver of 
the $4,808.00 overpayment, concluding that the Veteran was at 
fault for not reporting income from all sources as advised in the 
award letter.  

The Committee acknowledged the current financial hardship but 
determined that failure to repay the debt would cause unjust 
enrichment and that collection of the debt would not defeat the 
purpose of the basic pension benefit.  

In correspondence in April 2009 and at the September 2010 
hearing, the Veteran stated that he was told by VA 
representatives in 2003 that any income received prior to the 
date he began to receive VA pension payments need not be 
reported.  He noted that he received no income after November 
2003 and received the first VA pension payments in December 2003.  

The VA outpatient treatment records showed that the Veteran had 
been diagnosed and treated for coronary artery disease, 
hypertension, peptic ulcer disease, pancreatitis, back pain, 
hypercholesterolemia, anxiety, depression and alcohol abuse.  
None of the disorders is service connected.  

The Veteran receives SSA disability benefits.  The Veteran is 
currently married with two dependent children.  Financial status 
reports in October 2007, February 2008 and April 2009 showed that 
the Veteran's children receive some SSA benefits and that his 
spouse has income from a low paying, part-time job.  

In the most recent report, the Veteran indicated that he received 
a small military retirement pension.  The Veteran owns a home 
with a mortgage but the family's monthly expenses substantially 
exceed income with significant outstanding private debt.  

The Board concludes that waiver of an overpayment in the amount 
of $4,808.00 is warranted because recovery would be against 
equity and good conscience.    

The Board concludes that there is no evidence of fraud, 
misrepresentation or bad faith that would preclude a waiver.  The 
overpayment was caused by an omission by the Veteran and not 
administrative error by VA.  As there is no evidence that the 
Veteran relinquished a right or legal obligation in receiving an 
excess pension payment, that criterion does not apply.  

Regarding the balancing of fault on the part of the Veteran and 
VA, the Board concludes that there was some degree of fault by 
the Veteran.  He was advised in a September 2003 award letter 
that he must immediately report all sources of income.  

However, the Board concludes that the Veteran held a credible 
belief that income received prior to the receipt of the first 
pension payment was not reportable based on a telephone 
conversation with a VA representative.  

Notwithstanding that the award letter indicated payments would be 
received at the end of September 2003, the Board finds the 
Veteran's statement to be credible in that some degree of 
confusion clearly resulted due to the mechanic of the system for 
calculating the amount of pension benefits.  

The Board also concludes that there is some fault on the part of 
VA as the income information was not obtained until July 2006, 
several years later.  The Board also places probative weight on 
VA's decision to grant a waiver of a separate but much larger 
overpayment.  

Both decisions were based in part on VA's late receipt of income 
information in 2006.  The Board concludes that the rationale for 
waiver of the larger but not the smaller debt based on similar 
circumstances and degree of fault is inconsistent.   

The Board further concludes that the recovery of the overpayment 
would cause an undue financial hardship, would defeat the purpose 
for pension benefits, and would not result in unjust enrichment.  

At the time the Veteran applied for the pension, he was 
unemployed and provided substantial support for his two children.  
The amount of income he received between the effective date of 
the pension and the end of his employment in November 2003 was 
approximately the amount of the child support obligation, leaving 
little income for his own support.  

Therefore, the overpayment in 2003 would have been used by the 
Veteran for the purposes of basic living needs.  Although the 
Veteran currently owns his own home, the amount of his equity is 
not shown in the financial report.  

Regarding his receipt of a military retirement, the April 2009 
financial status report is inconsistent with his hearing 
testimony that he was not receiving a military pension.   
Nevertheless, his current income is limited to SSA benefits, a 
small military pension, and his spouse's part time employment 
with significant excludable medical expenses, outstanding debt 
and the need to raise two young children.  

The April 2009 report showed that income received only exceeded 
expenses by approximately $900.00 for the year 2008 and exceeds 
the maximum annual pension rate in effect at that time.  Thus, 
any recovery could not be withheld from future pension payments.  

The Board concludes it would be against equity and good 
conscience to enforce recovery of the debt in this case.   
 

ORDER

A waiver of the recovery of overpayment of a nonservice connected 
disability pension in the amount of $4,808 is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


